DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 6/16/2022, are acknowledged.  Claims 10, 13-17, 19-21, 23, 24, 26, 28-30 and 32 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “benzoporphyrin derivative (verteporfin).”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 10 recites the broad recitation “benzoporphyrin derivative”, and the claim also recites “verteporfin,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 13-17 and 19 are indefinite insofar as they depend from claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 13, 15-17, 20, 21, 23, 24, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle (WO 2007/025244).
	Regarding claim 1, Houle relates to improved sensitizer solutions, systems and methods of use.  See Title.   In particular, Houle teaches “[c]ompositions containing one or more sensitizers and one or more perflurocarbons and/or perfluorocarbon derivatives and/or perfluorocarbon precursors.”  Page 4, lines 9 and 10.   Perflurocarbon-containing compound include perflubron.  See page 36.  The sensitizer compositions also contain gases such as oxygen.  See page 4, lines 14-16.  Examples of sensitizers include mono-L-aspartyl chlorin e6 (a.k.a. talaporfin), 5-aminolaevulinic acid (ALA), benzoporphyrin derivatives and Photofrin (current claims 13 and 15-17).  See pages 21 and 22.  Houle also teaches that ultrasound energy is delivered or applied to a treatment site to active or otherwise aid in the performance and/or distribution of the sensitizer composition.  See page 5, lines 7-11.  This implies the use or presence of an ultrasound device. 
	Regarding claim 20, the sensitizer solution is applied to any man made defect in the teeth and/or gingiva and/or mucosal and/or epidermal surface (current claims 23, 24 and 28).  
	Regarding claim 21, Houle teaches injection.  Page 7, lines 1-2. 
	Regarding claims 26 and 29, Houle teaches that “[i]n certain embodiments the oxygen content of the sensitizer composition is increased before, during, or after, delivery to the treatment site.”  Page 5, lines 5-7.  
	
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle (WO 2007/025244) as applied to claims 10, 13, 15-17, 20, 21, 23, 24, 26, 28 and 29  above, and further in view of WO 2015/168080 A1 to THE RESEARCH FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (hereinafter New York).
	Teachings of Houle with respect to claims 10, 13, 15-17, 20, 21, 23, 24, 26, 28 and 29 discussed above.
Regarding claim 14, Houle does not teach hexiaminolevulinate.
New York discloses photodynamic therapy (abstract) wherein said photosensitizer is Photofrin (para (0037): hexaminolevulinate). 
It would have been obvious to one with skill in the art to modify the composition disclosed by Houle by utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop improved methods of treatment.

Claim(s) 19, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle (WO 2007/025244) as applied to claims 10, 13, 15-17, 20, 21, 23, 24, 26, 28 and 29  above, and further in view of MTM RESEARCH, LLC (hereinafter “Mtm”) (WO 2017/201089 A1).
Regarding Claim 19, Houle does not teach a cap positioned at the distal end of an endoscope, wherein a distal end of the cap is open and wherein the system does not comprise carbon dioxide.
Mtm discloses a system similar to the system of claim 10, as disclosed above, wherein the composition comprises O2 (para [0098]),perfluorocarbon (para [0098]: oxygenated perflurbron), and a photosensitizer (para [0098].  The composition is utilized to deliver reactive oxygen species (para [0011]) and the use of an endoscope (para. [0112].)  Mtm also teaches that the composition is administered intravenous or intratumoral via endoscopic ultrasound.  See para. [0131].
Notwithstanding that MTM does not disclose that the composition is free of CO2 or a cap positioned at the distal end of an endoscope and the distal end of the cap is open, it would have been prima facie obvious to one with skill in the art to exclude other gases, such as CO2, in order to increase the amount of delivered desired gas and to utilize the endoscope disclosed wherein either end is positioned at the cap and is open to radiation sources such as light as needed (para [0011]) for the disclosed method in order to deliver the disclosed composition.
	
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618